Exhibit 10.2

 

NON-EMPLOYEE DIRECTOR RESTRICTED SHARE UNIT AGREEMENT

 

This AGREEMENT (the “Agreement”) is made as of                   (the “Date of
Grant”) by and between GEORGIA GULF CORPORATION, a Delaware corporation
(together with any Subsidiaries, as applicable, the “Company”), and
                       (the “Grantee”).

 

1.             Grant of Restricted Share Units.  Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Company’s
2009 Equity and Performance Incentive Plan, as amended (the “Plan”), the Company
hereby grants to the Grantee, as of the Date of Grant,         Restricted Share
Units.  Each Restricted Share Unit shall represent the right to receive one
share of Common Stock.

 

2.             Restrictions on Transfer of Restricted Share Units.  The
Restricted Share Units may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Grantee, except to the
Company.  Any purported transfer, encumbrance or other disposition of the
Restricted Share Units that is in violation of this Section 2 shall be null and
void, and the other party to any such purported transaction shall not obtain any
rights to or interest in the Restricted Share Units.

 

3.             Vesting of Restricted Share Units.

 

(a)           On each of the first three (3) anniversaries of the Date of Grant,
a number of Restricted Share Units equal to thirty-three and one-third percent
(331/3 %) multiplied by the number of Restricted Share Units specified in
Section 1 of this Agreement shall become nonforfeitable on a cumulative basis
until one hundred percent (100%) of such Restricted Share Units have become
nonforfeitable if the Grantee shall have remained a member of the Board during
the period ending on the applicable anniversary of the Date of Grant.

 

(b)           Notwithstanding the provisions of Section 3(a), but subject to
earlier forfeiture as described below, all of the Restricted Share Units subject
to Section 3(a) shall immediately become nonforfeitable in the event of death,
disability or a Change in Control.

 

4.             Forfeiture of Restricted Share Units.  Except as the Board may
determine on a case-by-case basis, any Restricted Share Units that have not
theretofore become nonforfeitable shall be forfeited if the Grantee’s service as
a member of the Board is terminated for any reason (including voluntary
retirement) prior to the date on which such Restricted Share Units become
nonforfeitable pursuant to Section 3(a).

 

5.             Payment of Restricted Share Units.  At such time as the
Restricted Share Units shall become nonforfeitable as specified in this
Agreement, shares of Common Stock underlying such Restricted Share Units shall
be transferred to the Grantee no later than 15 days after the date on which the
Restricted Share Units become nonforfeitable, unless the Grantee has made an
effective election to defer receipt of the shares of Common Stock underlying the
Restricted Share Units.  If the Grantee has made an effective election to defer
receipt of the shares of Common

 

--------------------------------------------------------------------------------


 

Stock underlying the Restricted Share Units, shares of Common Stock underlying
the Restricted Share Units shall be transferred in accordance with the terms of
such election.

 

6.             Dividend, Voting and Other Rights.  The Grantee shall have no
rights of ownership in the Restricted Share Units and shall have no right to
vote them until the date on which the shares of Common Stock are transferred to
the Grantee pursuant to Section 5 above.  From and after the Date of Grant and
until the earlier of (a) the time when the Grantee receives the shares of Common
Stock underlying the Restricted Share Units in accordance with Section 5 hereof
or (b) the time when the Grantee’s right to receive the Restricted Share Units
is forfeited in accordance with Section 4 hereof, the Company shall pay to the
Grantee, whenever a normal cash dividend is paid on shares of Common Stock, an
amount of cash equal to the product of the per-share amount of the dividend paid
multiplied by the number of such Restricted Share Units.

 

7.             Retention of Restricted Share Units by the Company.  The shares
of Common Stock underlying the Restricted Share Units shall be released to the
Grantee by the Company’s transfer agent (currently Computershare Inc.) at the
direction of the Company.  At such time as the shares of Common Stock underlying
the Restricted Share Units become payable in accordance with Section 5 above,
the Company shall direct the transfer agent to forward all such nonforfeitable
shares of Common Stock to the Grantee.

 

8.             Compliance with Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any Restricted Share Units or shares of Common
Stock or other securities pursuant to this Agreement if the issuance thereof
would, in the reasonable opinion of the Company, result in a violation of any
such law.

 

9.             Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement shall not be taken into account in determining any
benefits to which the Grantee may be entitled.

 

10.           Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.

 

11.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

12.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the Plan shall govern.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan. 
The Board, acting pursuant to the Plan shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with this grant.

 

2

--------------------------------------------------------------------------------


 

13.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of the Grantee, and the successors and
assigns of the Company.

 

14.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Georgia, without
giving effect to the principles of conflict of laws thereof.

 

15.           Notices.  Any notice to the Company provided for herein shall be
in writing to the Company, marked Attention: Vice President-General Counsel and
Secretary, and any notice to the Grantee shall be addressed to said Grantee at
his or her address currently on file with the Company.  Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
registered mail, postage and fees prepaid, and addressed as aforesaid.  Any
party may change the address to which notices are to be given hereunder by
written notice to the other party as herein specified (provided that for this
purpose any mailed notice shall be deemed given on the third business day
following deposit of the same in the United States mail).

 

16.           Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to you.  This Agreement and the Plan shall be
administered in a manner consistent with this intent.

 

17.           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute the
same instrument.

 

18.           Data Protection. By your signature below, Grantee consents that
the Company may process Grantee’s personal data provided herein (the “Data”)
exclusively for the purpose of performing this Agreement, in particular in
connection with the exercise of Restricted Share Units awarded herein.  For this
purpose the Data may also be disclosed to and processed by companies outside the
Company, e.g., banks involved.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

GRANTEE:

 

 

 

 

 

Name:

 

 

 

3

--------------------------------------------------------------------------------